Exhibit 10.2

STOCKHOLDERS AGREEMENT

STOCKHOLDERS AGREEMENT (this “Agreement”), dated as of October 22, 2014, between
Zayo Group Holdings, Inc., a Delaware corporation (the “Company”), on the one
hand, and each Sponsor (as defined below) listed on the signature pages hereto
and each stockholder listed on the signature pages hereto, solely with respect
to Articles I, III and IV of this Agreement (collectively, and together with the
Sponsors, the “Participants”), on the other hand, and any other Person that may
become a party to this Agreement after the date and pursuant to the terms
hereof.

WHEREAS, concurrently with the effectiveness of this Agreement, the Company has
consummated the Restructuring (as defined below) and an initial Public Offering
of its common stock (the “IPO”) ; and

WHEREAS, each Participant desires to enter into this Agreement, severally, as to
such Participant, and not jointly, to set forth the respective rights and
obligations of the Company and such Participant.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Certain Definitions.

“Affiliate,” with respect to (a) a Participant, means (i) any Person that,
directly or indirectly, through one or more intermediaries, is in control of, is
controlled by, or is under common control with, such Participant, (ii) any
Person who is a general partner, manager, director or officer (A) of such
Participant or (B) of any Person described in clause (i) above, or (iii) any
affiliated funds advised or managed by the same investment manager (or any of
its Affiliates) as such Participant, and (b) the Company, means (1) any Person
that, directly or indirectly, is in control of, is controlled by, or is under
common control with, the Company or (2) any Person who is a general partner,
manager, director or officer (A) of the Company or (B) of any Person described
in clause (1) above and (C) any natural person, any member of the Immediate
Family of such person. For purposes of this definition, “control” (including
with correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) of a Person shall mean the power, directly or indirectly,
(y) to vote 50% or more of the securities having ordinary voting power for the
election of directors of such Person whether by ownership of securities,
contract, proxy or otherwise, or (z) otherwise to direct or cause the direction
of the management and policies of such Person whether by ownership of
securities, contract, proxy or otherwise.

“Aggregate ATP Equity Security Amount” has the meaning set forth in Section 3.5.

“Agreement” has the meaning set forth in the preamble.



--------------------------------------------------------------------------------

“Alternative Transfer Protocol” has the meaning set forth in Section 3.1(a).

“Alternative Transfer Protocol Notice” has the meaning set forth in
Section 3.5(a).

“Applicable Law” means all applicable provisions of constitutions, treaties,
statutes, laws (including the common law), rules, regulations, ordinances, codes
or orders of any Regulatory Entity, any consents or approvals of any Regulatory
Entity and any orders, decisions, injunctions, judgments, awards, decrees of or
agreements with any Regulatory Entity.

“Board” has the meaning set forth in Section 2.1(a).

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by law to be closed in the city of New
York, New York.

“Charlesbank Investor” means, collectively, Charlesbank Equity Fund VI, Limited
Partnership, CB Offshore Equity Fund VI, Limited Partnership, Charlesbank Equity
Coinvestment Fund VI, Limited Partnership and Charlesbank Equity Coinvestment
Partners, Limited Partnership, together with any of its Permitted Transferees
that as of any applicable time of determination owns Equity Securities.

“CII” means Communications Infrastructure Investments, LLC, a Delaware limited
liability company and the direct parent of the Company prior to the
Restructuring and the IPO.

“Common Stock” means the common stock, $0.001 par value per share, of the
Company, and any securities issued in respect thereof, or in substitution
therefor, in connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.

“Company” has the meaning set forth in the preamble.

“Effective Time” has the meaning set forth in Section 4.2.

“Eligible Designee” has the meaning set forth in Section 2.1(a).

“Equity Securities” means any and all shares of Common Stock of the Company,
securities of the Company convertible into, or exchangeable or exercisable for,
such shares, and options, warrants or other rights to acquire such shares, in
each case, acquired prior to or on the date of this Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder.

“Follow-on Offering” has the meaning set forth in Section 3.3.

“GTCR Investor” means, collectively, GTCR Fund X/A LP, GTCR Fund X/C LP and GTCR
Co-Invest X LP, together with any of its Permitted Transferees that as of any
applicable time of determination owns Equity Securities.

 

2



--------------------------------------------------------------------------------

“Hedging Transaction” has the meaning set forth in Section 3.1(a).

“Immediate Family” means, with respect to any natural person, each of such
person’s lineal descendants and ancestors, spouse, brothers, and sisters,
including adoptive relationships, or any trust or entity formed for estate
planning purposes or a private foundation for the benefit of the foregoing
Persons.

“Independent Director” means an “independent director” as such term is defined
from time to time in the corporate governance rules for NYSE-listed companies.

“IPO” has the meaning set forth in the recitals.

“Lock-up Agreement” has the meaning set forth in Section 3.1(a).

“Lock-up Period” has the meaning set forth in Section 3.1(a).

“Minimum Charlesbank Ownership Threshold” has the meaning set forth in
Section 2.1(a).

“Minimum GTCR Ownership Threshold” has the meaning set forth in Section 2.1(a).

“Nominating Committee” means the Nominating and Governance Committee of the
Board.

“Participants” has the meaning set forth in the preamble.

“Participant ATP Equity Security Amount” has the meaning set forth in
Section 3.5(b).

“Permitted Transferee” has the meaning set forth in Section 3.1(a).

“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any governmental authority, and
including any successor, by merger or otherwise, of any of the foregoing.

“Public Offering” means an offering of the shares of common stock of the Company
pursuant to a registration statement filed in accordance with the Securities
Act.

“Registration Rights Agreement” means the Third Amended and Restated
Registration Rights Agreement, to be entered into effective upon the
consummation of the IPO, among the Company and the other parties named therein.

“Regulatory Entity” means any federal, state, local or foreign court,
legislative, executive or regulatory authority or agency, including (without
limitation) any exchange upon which equity securities of the Company are listed.

“Representatives” means with respect to any Person, any of such Person’s, or its
Affiliates’, directors, officers, employees, general partners, Affiliates,
direct or indirect shareholders, members or limited partners, attorneys,
accountants, financial and other advisers, and other agents and representatives,
including in the case of a Sponsor any Sponsor Designee designated by it.

 

3



--------------------------------------------------------------------------------

“Restructuring” means the restructuring of the Company and distribution to the
preferred and common unitholders of CII of shares of common stock of the
Company, in accordance with CII’s Fifth Amended and Restated Limited Liability
Company Agreement, and the waterfall mechanics contained therein.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder.

“Share Allocation Notice” has the meaning set forth in Section 3.5(b).

“Sponsor Designees” has the meaning set forth in Section 2.1(a).

“Sponsor” means each of Charlesbank Investor and GTCR Investor, and
collectively, the “Sponsors.”

“Subsidiary” means each Person in which a Person owns or controls, directly or
indirectly, capital stock or other equity interests representing more than 50%
of the outstanding capital stock or other equity interests, and collectively,
“Subsidiaries.”

“Transfer” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or similarly dispose of, either voluntarily or
involuntarily, by operation of law or otherwise, any Equity Securities owned by
a Person or any interest (including but not limited to a beneficial interest) in
any Equity Securities owned by a Person.

“Transferee” means any Person to whom any Participant or any Transferee thereof
Transfers Equity Securities of the Company in accordance with the terms hereof.

“Transfer Restriction Period” has the meaning set forth in Section 3.1(a).

1.2 Terms Generally. The words “hereby,” “herein,” “hereof,” “hereunder” and
words of similar import refer to this Agreement as a whole and not merely to the
specific section, paragraph or clause in which such word appears. All references
herein to the preamble, recitals, Articles and Sections shall be deemed
references to the preamble, recitals, Articles and Sections of this Agreement
unless the context shall otherwise require. The words “include,” “includes” and
“including” shall mean “including without limitation.” The definitions given for
terms in this Article I and elsewhere in this Agreement shall apply equally to
both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. References herein to any agreement or letter shall be deemed
references to such agreement or letter as it may be amended, restated or
otherwise revised from time to time.

 

4



--------------------------------------------------------------------------------

ARTICLE II

SPONSOR DESIGNEES TO THE BOARD

2.1 Board of Directors.

(a) Board Designees. Notwithstanding anything to the contrary in this
Article II, Charlesbank Investor shall have the right, but not the obligation,
for so long as Charlesbank Investor owns not fewer than 10,800,000 Equity
Securities (which such number shall be appropriately adjusted for any
combination or consolidation of the Equity Securities, by reclassification or
otherwise, into a greater or lesser number of shares, or any dividend payable in
Equity Securities) (the “Minimum Charlesbank Ownership Threshold”), to nominate
one designee to serve on the board of directors of the Company (the “Board”).
Notwithstanding anything to the contrary in this Article II, GTCR Investor shall
have the right, but not the obligation, for so long as GTCR Investor owns not
fewer than 14,500,000 Equity Securities (which such number shall be
appropriately adjusted for any combination or consolidation of the Equity
Securities, by reclassification or otherwise, into a greater or lesser number of
shares, or any dividend payable in Equity Securities) (the “Minimum GTCR
Ownership Threshold”), to nominate one designee to serve on the Board. To
exercise its director designation right, at least 90 days prior to the date of
each meeting of the Company’s stockholders at which directors are to be elected
and at which the term of a director designated by a Sponsor will expire, the
Sponsor shall recommend to the Nominating Committee a director candidate for
nomination (each, a “Sponsor Designee” and collectively, the “Sponsor
Designees”). Each Sponsor Designee recommended pursuant to this Section 2.1(a)
shall be an Independent Director and shall be qualified to serve as a director
under the Delaware General Corporation Law (any Sponsor Designee that satisfies
such independence and other requirements, an “Eligible Designee”). The
Nominating Committee shall evaluate the Sponsor Designees and recommend their
nomination to the Board; provided, however, if the Nominating Committee
determines in good faith and consistent with its fiduciary duties that a Sponsor
Designee is not an Eligible Designee, the Nominating Committee may, in its
reasonable discretion, reject such Sponsor Designee. In such event, the
Charlesbank Investor and/or the GTCR Investor, as the case may be, shall
recommend an alternative Sponsor Designee for the Nominating Committee’s
evaluation, such process to continue until a Sponsor Designee is determined to
be an Eligible Designee by the Nominating Committee, acting in good faith and
consistent with its fiduciary duties. The Board shall approve, upon the
recommendation of the Nominating Committee, the inclusion of the Sponsor
Designees for election or reelection, as the case may be, at such meeting in its
slate of designees in the proxy materials it distributes to its stockholders,
shall recommend that the Company’s stockholders vote in favor of such Sponsor
Designees, shall solicit proxies from the Company’s stockholders for the
election of such Sponsor Designees at such meeting, and shall otherwise support
such Sponsor Designees for election in a manner consistent with the manner in
which the Company supports its other candidates recommended by the Board for
election at such meeting.

(b) Replacement of Directors. No Sponsor Designee may be removed from the Board
without cause. If a vacancy is created on the Board as a result of the death,
disability, retirement, resignation or removal for cause of any Sponsor
Designee, then the Sponsor that designated such Sponsor Designee shall have the
right to designate a replacement to serve in the same class of directors, which
replacement shall be evaluated by the Nominating Committee as

 

5



--------------------------------------------------------------------------------

set forth in Section 2.1(a) and, upon the recommendation of the Nominating
Committee, shall be appointed to fill such vacancy by the Board. In the event
that the Charlesbank Investor or the GTCR Investor, as the case may be, shall
own less than the Minimum Charlesbank Ownership Threshold or the Minimum GTCR
Ownership Threshold, as applicable, the Sponsor Designee designated by such
Sponsor shall offer his or her resignation from the Board. In such event, the
Board shall have the discretion, in consideration of a recommendation by the
Nominating Committee, to determine whether to accept or reject such Sponsor
Designee’s resignation offer.

ARTICLE III

TRANSFERS / CERTAIN COVENANTS

3.1 Transfers of Equity Securities.

(a) Each Participant agrees that, until the date that is 365 calendar days after
the consummation of the IPO (the “Transfer Restriction Period”), such
Participant shall not Transfer any of its Equity Securities, except (A) a
Transfer that would be permitted by that certain lock-up agreement previously
entered into by such Participant and underwriters of the IPO (each, a “Lock-up
Agreement,” and collectively, the “Lock-up Agreements”), without any waiver or
other similar action by the underwriters of the IPO, during the period governed
by such Lock-up Agreement (as if the Lock-up Agreement applied during the entire
Transfer Restriction Period), as stated therein (the “Lock-up Period”);
provided, however, that for purposes of this Section 3.1, the Lock-up Agreements
shall be read without regard to clause (ii) of the second proviso in the second
sentence of the second paragraph thereof, which clause restricts certain
Transfers except where no filing under Section 16(a) of the Exchange Act shall
be required or voluntarily made, (B) in an underwritten, registered Public
Offering, (C) for bona fide hedging purposes not intended to circumvent the
restrictions contained in this Section 3 (a “Hedging Transaction”) or
(D) pursuant to the Alternative Transfer Protocol (the “Alternative Transfer
Protocol”) set forth in Section 3.5.

(b) Any Transferee (including any Permitted Transferee) that after the Effective
Time acquires Equity Securities from a Participant, other than in connection
with (i) a transfer pursuant to clause (A) of Section 3.1(a) of this Agreement,
if the Transferee of such Equity Securities would receive the Equity Securities
free from any requirement or obligation to execute a Lock-up Agreement with the
underwriters of the IPO pursuant to the terms of the Lock-up Agreement (as if
the Lock-up Agreement applied during the entire Transfer Restriction Period),
without any waiver or other similar action by the underwriters of the IPO,
(ii) a Public Offering, (iii) Hedging Transactions or (iv) a transfer pursuant
to the Alternative Transfer Protocol, shall, as a condition precedent to the
Transfer of such Equity Securities to such Transferee, (w) become a party to
this Agreement by completing and executing a signature page hereto (including
the address of such party), (x) represent in writing to the Company that such
Transfer was made in accordance with Applicable Law, and execute all such other
agreements or documents as may reasonably be requested by the Company (which may
include such other representations and warranties made by the Transferee to the
Company as shall be reasonably requested by the Company), (y) ensure with the
transferring stockholders that any regulatory authorizations needed in
connection with such Transfer are duly obtained, and (z) deliver such signature
page and, if applicable, other agreements and documents to the Company at its
address specified in Section 4.11. Such Person shall, upon its satisfaction of
such conditions and acquisition of Equity Securities, be a Participant for all
purposes of this Agreement.

 

6



--------------------------------------------------------------------------------

(c) Any Transfer or attempted Transfer of Equity Securities in violation of any
provision of this Agreement shall be void, and the Company shall give no effect
thereto.

(d) Notwithstanding anything herein to the contrary, if the Transfer
restrictions set forth herein are waived or shortened by the Company for any
Participant or any other party bound hereby, the Transfer restrictions set forth
in this Article III shall be deemed to be, and hereby are, also waived or
shortened for all Participants in the same manner on a pro rata basis
(calculated including the shares held by the Participant or other party bound
hereby).

3.2 No Circumvention of Transfer Restrictions. Each Participant agrees that the
Transfer restrictions in this Agreement may not be avoided by the holding of
Equity Securities directly or indirectly through a Person that was formed solely
for purposes of holding Equity Securities, and undertaking a Transfer of equity
securities of such Person, the principal purpose of which is to indirectly
dispose of an interest in Common Stock free of such restrictions, if such
Transfer results in a substantial ownership interest or controlling interest
(direct or indirect) in the Company being held other than by such Person,
whether directly or indirectly. Any Transfer of any Equity Securities, directly
or indirectly, of a Person that was formed solely for purposes of holding shares
of Common Stock, the principal purpose of which Transfer was to dispose of
(directly or indirectly) the Common Stock held by the Person, that results in a
substantial ownership interest or controlling interest (direct or indirect) in
the Company being held other than by such Person, whether directly or
indirectly, shall be treated as being a Transfer of the Common Stock held by the
applicable Participant in violation of this Agreement.

3.3 Follow-on Offerings. During the Transfer Restriction Period, each
Participant may, in its sole discretion, participate in a registered offering
(“Follow-on Offering”) pursuant to the Registration Rights Agreement, pro rata
among the Participants on the basis of the aggregate number of Equity Securities
owned by such Participant following the Restructuring and immediately prior to
the IPO.

3.4 Legend.

(a) All certificates and ownership statements representing the Equity Securities
held by each Participant shall bear a legend substantially in the following
form:

“THE SECURITIES REPRESENTED BY THIS [CERTIFICATE/STATEMENT] ARE SUBJECT TO A
STOCKHOLDERS AGREEMENT (A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY). NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THE SECURITIES FOR WHICH BOOK ENTRY IS MADE MAY BE MADE EXCEPT IN
ACCORDANCE WITH THE PROVISIONS OF SUCH STOCKHOLDERS AGREEMENT AND (A) PURSUANT
TO A REGISTRATION STATEMENT EFFECTIVE UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) PURSUANT TO AN EXEMPTION FROM REGISTRATION

 

7



--------------------------------------------------------------------------------

THEREUNDER. THE HOLDER OF THIS CERTIFICATE, BY ACCEPTANCE OF THIS
[CERTIFICATE/STATEMENT], AGREES TO BE BOUND BY ALL OF THE PROVISIONS OF SUCH
STOCKHOLDERS AGREEMENT.”

(b) Upon the permitted sale of any Equity Securities pursuant to (i) Section
3.1(a)(B), (ii) the Alternative Transfer Protocol under Section 3.5 or
(iii) another exemption from registration under the Securities Act or upon the
termination of this Agreement, the certificates or ownership statements
representing such Equity Securities shall be replaced, at the expense of the
Company, with certificates or instruments not bearing the legends required by
this Section 3.4; provided that the Company may condition such replacement of
certificates or ownership statements under clause (ii) upon the receipt of an
opinion of securities counsel reasonably satisfactory to the Company; provided
further that the legend shall be retained in the case of Transfers to a
Permitted Transferee as defined in Section 3.1.

3.5 Alternative Transfer Protocol. In the event that (i) a demand for
registration of Equity Securities is properly made under the Registration Rights
Agreement and the Company elects to delay such registered offering pursuant to
Section 2.1(a)(ii)(5) or Section 2.1(b)(ii)(5) of the Registration Rights
Agreement, (ii) more than 90 calendar days shall have elapsed after a demand has
been properly made under Sections 2.1(a) or 2.1(b) of the Registration Rights
Agreement and no closing of such demanded registered offering shall have
occurred, or (iii) Participants who are holders of not less than 50% of the
Equity Securities who have notified the Company of their election to participate
in any registered offering pursuant to Sections 2.1 or 2.2 of the Registration
Rights Agreement (excluding, in the case of an offering pursuant to Section 2.2,
any Equity Securities to be sold by the Company) determine, in their sole
discretion, that either the price per Equity Security or the aggregate number of
Equity Securities to be offered in connection with such registered offering is
not satisfactory to such Participants, then the transfer of Equity Securities
shall be permissible pursuant to the following Alternative Transfer Protocol:

(a) One or more Participants shall deliver to the Company a notice (the
“Alternative Transfer Protocol Notice”) setting forth a request for transfer of
Equity Securities pursuant to the Alternative Transfer Protocol and the
circumstances giving rise to the delivery of the Alternative Transfer Protocol
Notice.

(b) Within five calendar days after receiving the Alternative Transfer Protocol
Notice, the Company shall provide to all Participants notice that the Company
has received such Alternative Transfer Protocol Notice, together with a
spreadsheet setting forth the aggregate number of Equity Securities permitted to
be sold pursuant to the Alternative Transfer Protocol and the number of Equity
Securities permitted to be sold by each Participant pursuant to the Alternative
Transfer Protocol (the “Share Allocation Notice”). The aggregate number of
Equity Securities permitted to be sold pursuant to the Alterative Transfer
Protocol shall be 21,052,632 Equity Securities (the “Aggregate ATP Equity
Security Amount”). The maximum number of Equity Securities permitted to be
transferred by each Participant pursuant to the Alterative Transfer Protocol and
provided in the Share Allocation Notice shall be determined by allocating the
number of Equity Securities equal to the Aggregate ATP Equity Security Amount on
a pro rata basis among the Participants based upon their relative ownership of
the Company’s Common Stock immediately following the Restructuring and
immediately prior to the IPO (each, a “Participant ATP Equity Security Amount”).

 

8



--------------------------------------------------------------------------------

(c) Each Participant may transfer the number of Equity Securities held by such
Participant, in compliance with Applicable Law, up to its respective Participant
ATP Equity Security Amount pursuant to the Alternative Transfer Protocol.

ARTICLE IV

MISCELLANEOUS

4.1 Termination. Subject to the early termination of any provision as a result
of an amendment to this Agreement agreed to by the Company and the requisite
Participants as provided under Section 4.5:

(a) the provisions of Article II shall, with respect to each Sponsor, terminate
as provided in Article II;

(b) the provisions of Article III shall terminate as of the expiration of the
expiration of the Transfer restrictions set forth in Article III; provided,
however, that if any Participant is an employee of the Company or its
subsidiaries and such employee experiences an involuntary termination, other
than for cause, of his or her employment with the Company or its subsidiaries
during the Transfer Restriction Period, then the provisions of Article III with
respect to such employee shall terminate upon the election by such employee to
be released from the obligations set forth in Article III; provided, however,
that such release from the obligations set forth in Article III shall not be
effective prior to the calendar day immediately following the conclusion of the
Lock-up Period; and

(c) all other provisions of this Agreement shall survive its termination.

Nothing in this Agreement shall relieve any party from any liability for the
breach of any obligations set forth in this Agreement.

4.2 Effective Time. This Agreement shall be effective as to any specific
Participant upon the later of (i) the execution hereof by the Participants and
(ii) the closing of the IPO (the time of such effectiveness, the “Effective
Time”); provided, however, that the effectiveness of this Agreement shall be
conditioned on the execution hereof prior to the closing of the IPO by the
individuals set forth on Schedule A.

4.3 Further Assurances. Each party hereto shall do and perform or cause to be
done and performed all such further acts and things, and shall execute and
deliver all such further agreements, certificates, instruments and documents, as
any other party hereto reasonably may request in order to carry out the
provisions of this Agreement and the consummation of the transactions
contemplated hereby.

4.4 No Recourse; No Participant Duties. The Company and each Participant agrees,
notwithstanding anything to the contrary in any other agreement or at law or in
equity, that when any Participant takes any action under this Agreement to give
or withhold its consent, such

 

9



--------------------------------------------------------------------------------

Participant shall have no duty (fiduciary or other) to consider the interests of
the Company or the other Participants and may act exclusively in its own
interest and shall have no duty to act in good faith; provided that the
foregoing shall in no way affect the obligations of the parties hereto to comply
with the provisions of this Agreement.

4.5 Amendment; Waivers, etc. The provisions of Articles I, III and IV of this
Agreement may be amended, and the Company and any Participant may take any
action herein prohibited, or omit to perform any act herein required to be
performed by it, if and only if any such amendment, action or omission to act,
has been approved by holders of a majority of the Equity Securities held by
Participants. The provisions of Article II of this Agreement may be amended, and
the Company and any Sponsor may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, if and only if any such
amendment, action or omission to act, has been approved by the Company, the
Charlesbank Investor and the GTCR Investor; provided that the approval of the
Charlesbank Investor and the GTCR Investor shall not be so required with respect
to and in order to authorize the amendment, action or omission to act with
respect to any Section of this Agreement for which such Sponsor’s rights or
obligations have been terminated pursuant to Section 4.1. Notwithstanding
anything herein to the contrary, this Agreement may not be amended in a manner
that adversely and disproportionately affects the rights or obligations of any
Participant relative to the rights or obligations of all similarly situated
Participants, in each case without the consent of such Participant. The failure
of any party to enforce any of the provisions of this Agreement shall in no way
be construed as a waiver of such provisions and shall not affect the right of
such party thereafter to enforce each and every provision of this Agreement in
accordance with its terms. Any Participant may waive (in writing) the benefit of
any provision of this Agreement with respect to itself for any purpose. Any such
waiver shall constitute a waiver only with respect to the specific matter
described in such writing and shall in no way impair the rights of the
Participant granting such waiver in any other respect or at any other time.

4.6 Assignment. Neither this Agreement nor any right or obligation arising under
this Agreement may be assigned by any party without the prior written consent of
the other parties.

4.7 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
permitted assigns.

4.8 No Third Party Beneficiaries. Nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person other than the parties and their
respective successors and permitted assigns any legal or equitable right,
benefit or remedy of any nature under or by reason of this Agreement.

 

10



--------------------------------------------------------------------------------

4.9 Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement shall be in writing and
shall be deemed duly given (w) on the date of delivery if delivered personally,
(x) on the first Business Day following the date of dispatch if delivered by a
nationally recognized next-day courier service, (y) on the earlier of confirmed
receipt or the fifth Business Day following the date of mailing if delivered by
registered or certified mail (postage prepaid, return receipt requested) or
(z) if sent by facsimile transmission, when transmitted and receipt is
confirmed. All notices hereunder shall be delivered to the addresses set forth
below, or pursuant to such other instructions as may be designated in writing by
the party to receive such notice:

 

(a)       if to the Company:      Zayo Group Holdings, Inc.      1805 29th
Street, Suite 2050      Boulder, CO 80301      Facsimile:      with a copy
(which shall not constitute notice) to:      Gibson, Dunn & Crutcher LLP     
1801 California Street, Suite 4200      Denver, CO 80202      Attention:   
Robyn E. Zolman, Esq.      Facsimile:    (303) 313-2830 (b)   if to the
Charlesbank Investor:      Charlesbank Capital Partners LLC      200 Clarendon
Street, 54th Floor      Boston, Massachusetts 02116 (c)   if to the GTCR
Investor, to:      GTCR LLC      c/o GTCR Golder Rauner II, LLC      300 N.
LaSalle Street, Suite 5600      Chicago, Illinois 60654      Attention:   
Philip A. Canfield         Christian B. McGrath

(d) if to any other Participant, to its address specified on Schedule A or
Schedule B, as the case may be.

4.10 Severability. Any term or provision of this Agreement that is invalid,
illegal or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without rendering invalid, illegal or unenforceable the remaining terms and
provisions of this Agreement or affecting the validity, illegality or
enforceability of any of the terms or provisions of this Agreement in any other
jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as is
enforceable. Upon such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.

 

11



--------------------------------------------------------------------------------

4.11 Headings. The headings contained in this Agreement are for purposes of
convenience only and shall not affect the meaning or interpretation of this
Agreement.

4.12 Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof.

4.13 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware (regardless of the laws that
might otherwise govern under applicable principles or rules of conflicts of law
to the extent such principles or rules are not mandatorily applicable by statute
and would require the application of the laws of another jurisdiction).

4.14 Consent to Jurisdiction. Each of the parties irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement brought
by any party or its Affiliates against any other party or its Affiliates shall
be brought and determined in the Court of Chancery of the State of Delaware;
provided, that if jurisdiction is not then available in the Court of Chancery of
the State of Delaware, then any such legal action or proceeding may be brought
in any federal court located in the State of Delaware or any other Delaware
state court. Each of the parties hereby irrevocably submits to the jurisdiction
of the aforesaid courts for itself and with respect to its property, generally
and unconditionally, with regard to any such action or proceeding arising out of
or relating to this Agreement and the transactions contemplated hereby. Each of
the parties agrees not to commence any action, suit or proceeding relating
thereto except in the courts described above in Delaware, other than actions in
any court of competent jurisdiction to enforce any judgment, decree or award
rendered by any such court in Delaware as described herein. Each of the parties
further agrees that notice as provided herein shall constitute sufficient
service of process and the parties further waive any argument that such service
is insufficient. Each of the parties hereby irrevocably and unconditionally
waives, and agrees not to assert, by way of motion or as a defense, counterclaim
or otherwise, in any action or proceeding arising out of or relating to this
Agreement or the transactions contemplated hereby, (a) any claim that it is not
personally subject to the jurisdiction of the courts in Delaware as described
herein for any reason, (b) that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) that (i) the suit, action or proceeding in any such court is brought in
an inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

4.15 Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

12



--------------------------------------------------------------------------------

4.16 Enforcement. Each party hereto acknowledges that money damages would not be
an adequate remedy in the event that any of the covenants or agreements in this
Agreement are not performed in accordance with its terms, and it is therefore
agreed that in addition to and without limiting any other remedy or right it may
have, the non-breaching party will have the right to an injunction, temporary
restraining order or other equitable relief in any court of competent
jurisdiction enjoining any such breach and enforcing specifically the terms and
provisions hereof. In the event that the Company or one or more Participants
shall file suit to enforce the covenants contained in this Agreement (or obtain
any other remedy in respect of any breach thereof), the prevailing party in the
suit shall be entitled to recover, in addition to all other damages to which it
may be entitled, the costs incurred by such party in conducting the suit,
including, without limitation, reasonable attorney’s fees and expenses.

4.17 Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall constitute one instrument. This Agreement may be executed by
facsimile signature(s). For each Participant listed on Schedule A hereto (the
“Zayo Holders”), execution of this Agreement shall also constitute execution of
the Registration Rights Agreement as a party thereto listed on Schedule A
thereof. Each Zayo Holder hereby agrees to all of the terms and conditions of,
and assumes all of the obligations under, the Registration Rights Agreement as a
party thereto listed on Schedule A thereof. Upon execution of this Agreement,
the Registration Rights agreement shall be binding upon, and be enforceable
against, each of the Zayo Holders as if such Registration Rights Agreement was
executed personally by each of the Zayo Holders as a party thereto listed on
Schedule A thereof.

[Signature Page Follows.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

ZAYO GROUP HOLDINGS, INC. By:  

/s/ Dan Caruso

  Name:   Dan Caruso   Title:   Chief Executive Officer

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

COLUMBIA CAPITAL EQUITY PARTNERS IV (QP), L.P. By: Columbia Capital Equity
Partners IV, L.P., its general partner By: Columbia Capital IV, LLC, its general
partner By:  

/s/ Donald A. Doering

Name:   Donald A. Doering Title:   Executive Vice President COLUMBIA CAPITAL
EQUITY PARTNERS IV (QPCO), L.P. By: Columbia Capital Equity Partners IV, L.P.,
its general partner By: Columbia Capital IV, LLC, its general partner By:  

/s/ Donald A. Doering

Name:   Donald A. Doering Title:   Executive Vice President COLUMBIA CAPITAL
EMPLOYEE INVESTORS IV, L.P. By: Columbia Capital IV, LLC, its general partner
By:  

/s/ Donald A. Doering

Name:   Donald A. Doering Title:   Executive Vice President

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

COLUMBIA CAPITAL EQUITY PARTNERS III (QP), L.P. By: Columbia Capital Equity
Partners III, L.P., its general partner By: Columbia Capital III, LLC, its
general partner By:  

/s/ Donald A. Doering

Name:   Donald A. Doering Title:   Executive Vice President COLUMBIA CAPITAL
EQUITY PARTNERS III (CAYMAN), L.P. By: Columbia Capital Equity Partners
(Cayman) III, LTD, its general partner By: Columbia Capital Equity Partners III,
L.P., its sole shareholder By: Columbia Capital III, LLC, its general partner
By:  

/s/ Donald A. Doering

Name:   Donald A. Doering Title:   Executive Vice President

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

COLUMBIA CAPITAL EQUITY PARTNERS III (AI), L.P. By: Columbia Capital Equity
Partners III, L.P., its general partner By: Columbia Capital III, LLC, its
general partner By:  

/s/ Donald A. Doering

Name:   Donald A. Doering Title:   Executive Vice President COLUMBIA CAPITAL
INVESTORS III, LLC By: Columbia Capital Equity Partners III, L.P., its managing
member By: Columbia Capital III, LLC, its general partner By:  

/s/ Donald A. Doering

Name:   Donald A. Doering Title:   Executive Vice President COLUMBIA CAPITAL
EMPLOYEE INVESTORS III, LLC By: Columbia Capital Equity Partners III, L.P., its
managing member By: Columbia Capital III, LLC, its general partner By:  

/s/ Donald A. Doering

Name:   Donald A. Doering Title:   Executive Vice President

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

M/C VENTURE PARTNERS V, L.P. By: M/C VP V, LLC, its general partner By:  

/s/ Gillis S. Cashman

Name:   Gillis S. Cashman Title:   Manager M/C VENTURE PARTNERS VI, L.P. By: M/C
VP VI, LLC, its general partner By: M/C Venture Partners, LLC, its general
partner By:  

/s/ Gillis S. Cashman

Name:   Gillis S. Cashman Title:   Manager M/C VENTURE INVESTORS, L.LC. By:  

/s/ Gillis S. Cashman

Name:   Gillis S. Cashman Title:   Manager CHESTNUT VENTURE PARTNERS, L.P. By:
Chestnut Street Partners, Inc., its general partner By:  

/s/ David D. Croll

Name:   David D. Croll Title:   President CORELINK DATA CENTERS, LLC By: M/C VP
VI, LLC, its general partner By: M/C Venture Partners, LLC, its general partner
By:  

/s/ Gillis S. Cashman

Name:   Gillis S. Cashman Title:   Manager

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

OAK INVESTMENT PARTNERS, XII, LIMITED PARTNERSHIP By: Oak Associates XII, LLC,
its general partner By:  

/s/ Edward F. Glassmayer

Name:   Edward F. Glassmayer Title:   Managing Partner

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

BATTERY VENTURES VII, L.P. By: Battery Partners VII, LLC, its general partner
By:  

/s/ R. David Tabors

Name:   R. David Tabors Title:   Member Manager BATTERY INVESTMENT PARTNERS VII,
LLC By: Battery Partners VII, LLC, its managing member By:  

/s/ R. David Tabors

Name:   R. David Tabors Title:   Member Manager BATTERY VENTURES VIII, L.P. By:
Battery Partners VIII, LLC, its general partner By:  

/s/ R. David Tabors

Name:   R. David Tabors Title:   Member Manager

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

CENTENNIAL VENTURES VII, L.P. By: Centennial Holdings VII, LLC, its general
partner By:  

/s/ Steven C. Halstedt

Name:   Steven C. Halstedt Title:   Managing Director CENTENNIAL ENTREPRENEURS
FUND VII, L.P. By: Centennial Holdings VII, LLC, its general partner By:  

/s/ Steven C. Halstedt

Name:   Steven C. Halstedt Title:   Managing Director

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

CHARLESBANK EQUITY FUND VI, LIMITED PARTNERSHIP By: Charlesbank Equity Fund VI
GP, Limited Partnership, its general partner By: Charlesbank Capital Partners,
LLC, its general partner By:  

/s/ Michael Choe

Name:   Michael Choe Title:   Managing Director CB OFFSHORE EQUITY FUND VI, L.P.
By: Charlesbank Equity Fund VI GP, Limited Partnership, its general partner By:
Charlesbank Capital Partners, LLC, its general partner By:  

/s/ Michael Choe

Name:   Title:   Managing Director By:  

/s/ Ryan Carroll

Name:   Ryan Carroll Title:   Managing Director

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

CHARLESBANK EQUITY COINVESTMENT FUND VI, LIMITED PARTNERSHIP By: Charlesbank
Equity Fund VI GP, Limited Partnership, its general partner By: Charlesbank
Capital Partners, LLC, its general partner By:  

/s/ Michael Choe

Name:   Michael Choe Title:   Managing Director CHARLESBANK EQUITY COINVESTMENT
PARTNERS, LIMITED PARTNERSHIP By: Charlesbank Capital Partners, LLC, its general
partner By:  

/s/ Michael Choe

Name:   Michael Choe Title:   Managing Director By:  

/s/ Ryan Carroll

Name:   Ryan Carroll Title:   Managing Director

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY PRIVATE MARKETS FUND IV LP By: Morgan Stanley PMF IV GP LP, its
general partner By: Morgan Stanley Alternative Investments LLC, its general
partner By:  

/s/ James Sperans

Name:   James Sperans Title:   Managing Director VIJVERPOORT HUIZEN C.V. By:
Morgan Stanley Alternative Investment Partners LP, its general partner By:
Morgan Stanley AIP GL LP, its general partner By: Morgan Stanley Alternative
Investments LLC, its general partner By:  

/s/ James Sperans

Name:   James Sperans Title:   Managing Director GTB CAPITAL PARTNERS LP By: GTB
Capital Partners GP LP, its general partner By: Morgan Stanley Alternative
Investments LLC, its general partner By:  

/s/ James Sperans

Name:   James Sperans Title:   Managing Director

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

DELTA-V CAPITAL, 2011, LP By: Delta-v Capital 2011 Holdings, LP, its general
partner By: Delta-v Capital 2011 Holdings, LLC, its general partner By:  

/s/ Rand Lewis

Name:   Rand Lewis Title:   Managing Director

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

GTCR FUND X/A LP By: GTCR Partners X/A&C LP, its general partner By: GTCR
Investment X LLC, its general partner By:  

/s/ Philip A. Canfield

Name:   Philip A. Canfield Title:   Manager GTCR FUND X/C LP By: GTCR Partners
X/A&C LP, its general partner By: GTCR Investment X LLC, its general partner By:
 

/s/ Philip A. Canfield

Name:   Philip A. Canfield Title:   Manager GTCR CO-INVEST X LP By: GTCR
Investment X LLC, its general partner By:  

/s/ Philip A. Canfield

Name:   Philip A. Canfield Title:   Manager

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

GTCR INVESTORS (CII) LP By: GTCR Partners X/A&C LP, its general partner By: GTCR
Investment X LLC, its general partner By:  

/s/ Philip A. Canfield

Name:   Philip A. Canfield Title:   Manager

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

DAN CARUSO BEAR EQUITY, LLC BEAR INVESTMENTS, LLLP VP HOLDINGS, LLC By:  

/s/ Dan Caruso

  Name: Dan Caruso KEN DESGARENNES TABLEROCK INVESTMENTS, LLC TABLEROCK
INVESTMENTS II, LLC By:  

/s/ Ken desGarennes

  Name: Ken desGarennes JOHN SCARANO ESU INVESTMENTS, LLC SCARANO 2014 GRAT #1
By:  

/s/ John Scarano

  Name: John Scarano MATT ERICKSON MRE 2014 GRAT By:  

/s/ Matt Erickson

  Name: Matt Erickson

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

CHRIS MORLEY MANGO 2014 GRANTOR RETAINED ANNUITY TRUST MANGO HOLDINGS, LLC By:  

/s/ Chris Morley

  Name: Chris Morley DAVID HOWSON BON FAMILLE 2014 IRREVOCABLE TRUST By:  

/s/ David Howson

  Name: David Howson GLENN RUSSO GSR 2014 GRAT By:  

/s/ Glenn Russo

  Name: Glenn Russo SANDI MAYS

/s/ Sandi Mays

CHRIS MURPHY CHRISTOPHER G. MURPHY 2014 GRANTOR RETAINED ANNUITY TRUST By:  

/s/ Chris Murphy

  Name: Chris Murphy

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

JASON TIBBS

/s/ Jason Tibbs

JAMES NOLTE

/s/ James Nolte

SCOTT BEER

/s/ Scott Beer

TIM GENTRY

/s/ Tim Gentry

GREG HADLOCK

/s/ Greg Hadlock

FRITZ HENDRICKS

/s/ Fritz Hendricks

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

GILLIS CASHMAN

/s/ Gillis Cashman

STEPHANIE COPELAND

/s/ Stephanie Copeland

STEPHANIE COMFORT

/s/ Stephanie Comfort

RICK CONNOR

/s/ Rick Connor

DON GIPS

/s/ Don Gips

LINDA ROTTENBERG

/s/ Linda Rottenberg

 

[Signature Page to Stockholders Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

Dan Caruso, Bear Equity, LLC, Bear Investments, LLLP, and VP Holdings, LLC

Ken desGarennes, Tablerock Investments, LLC and Tablerock Investments II, LLC

John Scarano, ESU Investments, LLC and Scarano 2014 GRAT #1

Matt Erickson and MRE 2014 GRAT

Chris Morley and Mango 2014 Grantor Retained Annuity Trust and Mango Holdings,
LLC

David Howson and BON Famille 2014 Irrevocable Trust

Glenn Russo and GSR 2014 GRAT

Sandi Mays

Chris Murphy and Christopher G. Murphy 2014 Grantor Retained Annuity Trust

Jason Tibbs

James Nolte

Scott Beer

Tim Gentry

Greg Hadlock

Fritz Hendricks

Gillis Cashman

Stephanie Copeland

Stephanie Comfort

Rick Connor

Don Gips

Linda Rottenberg

The address for each of the Participants set forth above is:

[Participant]

c/o Zayo Group Holdings, Inc.

1805 29th Street, Suite 2050

Boulder, CO 80301

Facsimile:

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

1801 California Street, Suite 4200

Denver, CO 80202

Attention: Robyn E. Zolman, Esq.

Facsimile: (303) 313-2830



--------------------------------------------------------------------------------

SCHEDULE B

List of Holders

Holder Names and Residence or Principal Place of Business

INVESTORS:

COLUMBIA CAPITAL EQUITY PARTNERS IV (QP), L.P.

COLUMBIA CAPITAL EQUITY PARTNERS IV (QPCO), L.P.

COLUMBIA CAPITAL EMPLOYEE INVESTORS IV, L.P.

COLUMBIA CAPITAL EQUITY PARTNERS III (QP), L.P.

COLUMBIA CAPITAL EQUITY PARTNERS III (CAYMAN), L.P.

COLUMBIA CAPITAL EQUITY PARTNERS III (AI), L.P.

COLUMBIA CAPITAL INVESTORS III, LLC

COLUMBIA CAPITAL EMPLOYEE INVESTORS III, LLC

204 S. Union Street

Alexandria, Virginia 22314

Attention: Don Doering

M/C VENTURE PARTNERS V, L.P.

M/C VENTURE PARTNERS VI, L.P.

M/C VENTURE INVESTORS, L.L.C.

CHESTNUT VENTURE PARTNERS, L.P.

CORELINK DATA CENTERS, LLC

c/o M/C Partners

75 State Street, Suite 2500

Boston, Massachusetts 02109

OAK INVESTMENT PARTNERS, XII, LIMITED PARTNERSHIP

c/o Oak Investment Partners

901 Main Avenue, Suite 600

Norwalk, Connecticut 06851

BATTERY VENTURES VII, L.P.

BATTERY INVESTMENT PARTNERS VII, LLC

BATTERY VENTURES VIII, L.P.

One Marina Park Drive, Suite 1100

Boston, Massachusetts 02210

CENTENNIAL VENTURES VII, L.P.

CENTENNIAL ENTREPRENEURS FUND VII, L.P.

c/o Complete Financial Ops, Inc.

10901 West Toller Drive, Suite 206

Littleton, Colorado 80127



--------------------------------------------------------------------------------

CHARLESBANK EQUITY FUND VI, LIMITED PARTNERSHIP

CB OFFSHORE EQUITY FUND VI, L.P.

CHARLESBANK EQUITY COINVESTMENT FUND VI, LIMITED PARTNERSHIP

CHARLESBANK COINVESTMENT PARTNERS, LIMITED PARTNERSHIP

200 Clarendon Street, 54th Floor

Boston, Massachusetts 02116

MORGAN STANLEY PRIVATE MARKETS FUND IV LP

VIJVERPOORT HUIZEN C.V.

GTB CAPITAL PARTNERS LP

100 Front Street, Suite 400

West Conshohocken, Pennsylvania 19428

DELTA-V CAPITAL 2011, LP

1941 Pearl Street, Suite 200

Boulder, Colorado 80302

GTCR FUND X/A LP

GTCR FUND X/C LP

GTCR CO-INVEST X LP

GTCR INVESTORS (CII) LP

c/o GTCR Golder Rauner II, LLC

300 N. LaSalle Street, Suite 5600

Chicago, Illinois 60654

Attention:  

Philip A. Canfield

Christian B. McGrath